Citation Nr: 0723316	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure.

3.  Entitlement to service connection for lesions on the 
scalp and forearm, claimed as due to herbicide exposure.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

6.  Whether new and material evidence to reopen the claim for 
service connection for a neurofibroma of the right knee, 
claimed as due to herbicide exposure, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to November 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) from September 2003 and June 2006 rating decisions.  
In a September 2003 rating action, the RO, inter alia, denied 
the veteran service connection for the claimed disabilities 
and for entitlement to rating in excess of 30 percent for 
PTSD.  Later the same month, the veteran filed a notice of 
disagreement (NOD) with regard to the above issues.  A 
statement of the case (SOC) was issued in April 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later the same month.  In June 
2006, the RO issued a supplemental SOC (SSOC). 

In a June 2006 rating decision issued in July 2006, the RO 
awarded the veteran a 50 percent rating for PTSD, effective 
May 8, 2003, the date of receipt of the claim.  While the RO 
assigned a higher rating of 50 percent for PTSD during the 
pendency of this appeal, as a higher rating is available, and 
the appellant is presumed to be seeking the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, although the RO had characterized one 
of the issues as service connection for lesions on the scalp, 
forearm, and knee, the veteran clearly stated that he wanted 
to reopen the claim for service connection for a "growth on 
knee" secondary to Agent Orange (see VA Form 21-4138 dated 
April 5, 2003 and received May 8, 2003).  Therefore, the 
Board has recharacterized issues 3 and 6 on the title page to 
reflect what the veteran is seeking.  The Board points out 
that, regardless of the RO's actions or the terminology it 
used in denying the veteran's claims, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  A Travel Board hearing was scheduled 
for March 21, 2007; however, the appellant failed to appear 
on the scheduled hearing date; however, the hearing notice 
was not returned as undeliverable, and no further 
communication was received from the appellant or his 
representative regarding the hearing request or his failure 
to appear.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).  Accordingly, the Board 
will proceed with its review of this case on the basis of the 
current record.  

As a preliminary matter, the Board notes that it is unclear 
from the record, whether the VA Form 21-526 submitted by the 
veteran in February 1997, was also a claim for a nonservice-
connected pension.  This issue is referred to the RO for 
clarification and appropriate action.

The Board's decision denying the claims for service 
connection for peripheral neuropathy, for lesions on the 
scalp and forearm, and for a hip disability and for a higher 
rating for PTSD is set forth below.  For the reasons 
expressed below, the petition to reopen the claim for service 
connection for a neurofibroma of the right knee, claimed as 
due to herbicide exposure, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  Peripheral neuropathy was first shown as a possible 
diagnosis in March 2003 more than one year after discharge 
from service, and no competent evidence even suggests a nexus 
between such disability and the veteran's service or exposure 
to herbicides.

4.  There is no competent medical evidence that the veteran 
has, or ever has had, lesions on his scalp or forearm.  

5.  There is no competent medical evidence that the appellant 
has, or ever has had, a hip disability.

6.  PTSD has been manifested, primarily, by anxiety, 
depression, flashbacks, intrusive thoughts, sleep impairment, 
nightmares, hypervigilance, panic attacks more than once a 
week, occasional memory impairment, social isolation, crowd 
avoidance, irritability, and frustration; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2006).

2.  The criteria for service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2006).

3.  The criteria for service connection for lesions on the 
scalp and forearm, to include as due to herbicide exposure, 
are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.313 (2006).

4.  The criteria for service connection for a hip disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code, and 
that VA must provide information regarding the effective date 
that may be assigned.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a June 2003 pre-rating letter, the RO 
provided notice regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  Clearly, this notice meets the VCAA's timing 
requirements.  Subsequently, in a February 2005 post-rating 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating.  In the April 2004 SOC, the RO 
provided notice of the rating formula for all possible 
schedular ratings for the applicable rating code for PTSD.  
Later, in the June 2006 SSOC, the RO provided to the 
appellant information pertaining to the assignment of 
disability ratings and effective dates, and the type of 
evidence that impacts those determinations, to which the 
appellant did not respond.  The February 2005 letter also 
provided notice as to what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  That letter and the June 2006 SSOC 
also requested the veteran to submit any evidence in his 
possession that pertained to the claims.  Thereafter, in June 
2006, the RO readjudicated the claims (as reflected in the 
SSOC).  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the veteran was not notified before the initial 
unfavorable decision as to disability ratings for the claims 
for service connection, nor was he notified as to the 
effective date that may be assigned for all claims; however, 
as the decision herein denies the claims for service 
connection and the claim for an increased rating for PTSD, no 
disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman, 19 Vet. 
App. 473 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, as well as VA outpatient treatment 
records from the Beckley VA Medical Center (VAMC).  Although 
the veteran identified other facilities and was asked to sign 
VA Forms 4142 for release of such information, he did not 
sign and return the requested forms.  In March 2006, the 
Beckley Vet Center responded that it had no records for the 
veteran. 

Moreover, no further development to create any additional 
evidence for consideration in connection with the claims 
being decided is warranted.  As explained in more detail 
below, the claims for service connection for lesions to the 
scalp and forearm, and a hip disability are being denied 
because there is no medical evidence whatsoever that the 
veteran has, or ever has had, the claimed disability(ies).  
As the current record does not reflect even a prima facie 
claim for service connection, there is no requirement for VA 
to arrange for a medical examination and/or to obtain a 
medical opinion in connection with this claim.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Significantly, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet App. 527 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as peripheral neuropathy, which are manifested 
to a compensable degree (10 percent) within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After a full review of the record, including the medical 
evidence and statements made by the appellant, the Board 
finds that service connection for claimed disabilities, to 
include as due to herbicide exposure, is not warranted.  

Initially, the Board points out that the appellant served in 
the Republic of Vietnam during the Vietnam era; therefore, 
his exposure to herbicides is presumed.  That 
notwithstanding, the claim must be denied because there is no 
competent medical evidence showing that the appellant has, or 
ever has had, lesions of the scalp or forearm, or a hip 
disability.  Moreover, claimed peripheral neuropathy has been 
linked to his nonservice-connected back disability, which has 
been linked to a work-related injury sustained in 1994.  

A.  Peripheral Neuropathy

The veteran claims to have burning, tingling and numbness in 
the upper and lower extremities that he believes is due to 
herbicide exposure.

Initially, the Board notes that presumptive service 
connection for acute and subacute peripheral neuropathy is 
provided for veterans, like the claimant here, who are 
presumed to have been exposed to herbicides during service.  
The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  To be eligible for 
presumptive service connection pursuant to the provisions of 
38 C.F.R. § 3.307(a)(6)(ii), peripheral neuropathy must 
become manifest to a compensable degree within one year from 
last exposure.  

The veteran's service personnel records reveal that he served 
in the Republic of Vietnam from July 28, 1968 to November 2, 
1968.  Except for a tattoo on his right shoulder, the 
clinical findings on the veteran's November 4, 1968 
separation examination report were normal.  Post-service VA 
medical records reflect that he first complained of a knot on 
his right knee in 1993, which was later removed at a private 
hospital and diagnosed as a neuroma in November 1993.

During an RO hearing in May 1995, the veteran testified that 
he had been off work since 1994 because of a work-related 
back injury.  In a February 1997 statement, the veteran's 
private physician confirmed that he had been treating the 
veteran since December 30, 1994 and that the veteran could go 
back to work on February 12. 1998.

A February 1996 VA outpatient record reflects complaints of 
chronic back pain radiating to both hips, which was related 
to obesity.  Although August 1996 VA lumbar spine x-rays were 
noted to be normal, the veteran was diagnosed with 
degenerative joint disease and chronic back pain.

At a March 1997 VA general medical examination, the veteran 
complained of upper and lower back pain with severe pain and 
numbness of both lower extremities and loss of right hand 
strength since a back injury in 1994.  On neurological 
examination, his gait was limping from the right leg, but 
there was free movement in all extremities and good 
coordination.  Loss of sensation to pinprick of the right leg 
was noted.  

At a March 1997 VA spine examination two days later, the 
veteran reported a lifting-type injury while on the job in 
1994, with radicular pain and numbness down both lower 
extremities, more on the left than the right; that, when his 
pain was severe between 1994 and 1997, he occasionally used a 
TENS unit; and that he had an epidural block performed at St. 
Luke's Hospital in 1995, which made his leg pain worse.  On 
examination, hypalgesia was noted on the right thigh and the 
right calf and foot had some decrease in sensation to 
pinprick.  Straight-leg raising resulted in back pain 
radiating down the lower extremities to the feet.  Following 
x-rays, the veteran was diagnosed with degenerative arthritis 
of the thoracic and lumbar spine with degenerative disc 
disease at L5-S1.

A September 2002 VA record reveals that the veteran had 
numbness and tingling in the lower extremities and slight 
tenderness and effusion of the elbow joint.  A March 2003 VA 
outpatient note shows that the veteran was obese, that he had 
back pain with a bulging disc, that he was taking Darvocet 
and Neurotin; and that he also had possible radiculopathy or 
peripheral neuropathy.  By March 2004, VA records reflect a 
diagnosis of peripheral neuropathy.

Based on the above, the Board concludes that service 
connection for peripheral neuropathy, to include as due to 
herbicide exposure, is not warranted.  Service medical 
records show no complaints of numbness, burning or tingling 
in his extremities, and no treatment for, or diagnosis of, 
peripheral neuropathy.  The evidence of record reveals that 
it was not until after a work-related injury to his back in 
1994, that the veteran first began to complain of numbness, 
tingling, burning or pain in his extremities.  Although VA 
treatment records identified peripheral neuropathy among the 
list of problems that the veteran is treated for in 2004, all 
competent medical evidence of record links such neuropathy/
radiculopathy to the veteran's 1994 work-related back injury, 
not to service to include exposure to herbicides.  Therefore, 
service connection is not warranted on a direct basis.  
Moreover, since peripheral neuropathy was not shown in 
service or within one year after discharge from service, 
service connection on a presumptive basis under the 
provisions of  38 C.F.R. §§ 3.309(a) (chronic disability) or 
3.309(e) due to exposure to herbicides is not warranted.

B.  Lesions on the Scalp and Forearm

The veteran asserts that he is entitled to service connection 
for lesions on the scalp and forearm, due to herbicide 
exposure.  

Service connection for claimed lesions of the scalp and 
forearm, to include as due to herbicide exposure, is not 
warranted.  This is so because the veteran's service medical 
records show that the only time he was treated for a skin 
disorder, was for poison ivy in June 1967.  The following 
month he was given four sutures for lacerations on his right 
wrist sustained in a bayonet accident.  Both instances were 
prior to being sent to Vietnam.  As noted above, clinical 
findings for the veteran's skin, except for a tattoo on his 
right shoulder, were normal on separation examination in 
November 1968.  There is no evidence of any type of lesion on 
his scalp or forearms in his post-service medical records.  
At the March 1997 VA general examination, the veteran did not 
complain of any skin lesions and no active lesion was found 
on examination.  Even on a VA Form 21-4138 received in May 
2003, the veteran stated that he had lesions on his scalp.  
But he added that he had lesions on his forearm "in the 
past" but not now.  Moreover, since the veteran has not been 
diagnosed with chloracne, service connection on a presumptive 
basis under the provisions of 38 C.F.R. § 3.309(e) due to 
exposure to herbicides is not warranted.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, medical 
evidence fails to show a current diagnosis of the disability 
for which service connection is sought, there can be no valid 
claim for service connection-on any basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

C.  Hip Disability

Service connection for a hip disability also is not 
warranted, even though the veteran complains of hip pain 
which he alleges is due to service.  This is so because 
service medical records show no complaints of hip pain, and 
no treatment for, or diagnosis of, any hip disability.  As 
noted above, a February 1996 VA outpatient record reflects 
complaints of chronic back pain radiating to both hips, which 
was related to obesity.  At the March 1997 VA general medical 
examination, the veteran did not complain of any hip pain and 
no hip disability was noted on examination.  Subsequent, 
post-service medical records do not show complaints of, or 
treatment for, a hip disability.  While the evidence, as 
summarized above, shows some complaints of hip pain, there is 
no confirmed medical diagnosis of the pathology for that 
pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As indicated above, where as here, medical evidence fails to 
show a current diagnosis of the disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Brammer, 3 Vet. App. at 225.  

D.  Summary

In short, the medical evidence currently of record does not 
support the appellant's claims for service connection, and he 
has not presented or identified any existing evidence that 
would, in fact, support the claims, despite being given a 
number of opportunities to do so. 

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the appellant's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, the claims turn on the medical matter of 
etiology, or medical relationship between a current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, none 
is competent to render a probative opinion on a medical 
matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

For all the foregoing reasons, the claims for service 
connection for peripheral neuropathy, a hip disability, and 
lesions on the scalp and forearm must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent evidence supports the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the 50 percent rating for PTSD has been assigned 
under Diagnostic Code 9411, the actual criteria for rating 
the veteran's disability is set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9201-9440.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long- and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

In February 1994, the veteran filed a claim for service 
connection for PTSD.  After an initial denial by the RO, the 
Board remanded the case for corroboration of the veteran's 
claimed stressors as VA examiners had already diagnosed him 
with PTSD.  Information received from the Center for Research 
of Unit Records in November 1997 supported the veteran's 
stressors.  As a result, in a December 1997 rating action 
issued in January 1998, the RO granted service connection for 
PTSD and assigned an initial 30 percent disability rating, 
effective from February 25, 1994, the date of the claim.  At 
that time, the record consisted of an April 1995 deposition 
of a private psychiatrist who felt that the veteran's PTSD 
should be evaluated as 30 percent disabling.  The veteran had 
been married for 21 years.  Subjective complaints reflected 
that the veteran was irritable, difficult to live with, tense 
and anxious.  Objectively, he was noted to have a borderline 
mental deficient range without suicidal or homicidal 
ideation.  His memory and recall were slightly impaired.  The 
psychiatrist gave the veteran a GAF score of 50.  

At a June 1995 VA PTSD examination, the veteran reported that 
low-flying aircraft made him nervous, that he had recurrent 
intrusive recollections and nightmares of the Vietnam War, 
that he avoided watching programs or talking about Vietnam, 
that he had startle reaction, that he was nervous in large 
crowds and did not like to associate with people, and that he 
had had no sex life for the previous two years.  He stated 
that he had a few friends but did not socialize much.  The 
veteran complained of sleep difficulties, trouble 
concentrating, and being angry, tense, nervous, anxious, 
depressed, and sad.  On examination, he was unshaven with 
average grooming.  He had limited eye contact and some 
trouble remembering events.  The veteran's memory was intact 
and he was well oriented.  At times, he heard voices and 
seemed somewhat paranoid.  But he did not seem suicidal or 
homicidal.  

VA medical records showed treatment for depression and 
anxiety and complaints of nightmares and of feeling 
depressed.  

At a March 1997 VA PTSD examination, the veteran reported 
depression, fatigue, irritability, recurrent dreams of 
Vietnam, trouble sleeping, startle reaction and flashbacks.  
He felt hopeless and helpless.  On examination, the veteran 
was casually dressed and appropriately groomed.  He was 
tense, anxious, edgy, fidgeting, depressed, but oriented to 
time, place and person.  There was no evidence of active 
delusions or hallucinations, but his attention and 
concentration were impaired.  His memory and recall for 
recent events was slightly impaired..  There was no evidence 
of looseness of associations, flight of ideations, pressured 
speech, obsessive thoughts or compulsive actions.  He denied 
active suicidal or homicidal ideation.  The examiner assigned 
a GAF score of 55, noting that the veteran had problems to 
some extent with social and industrial impairment.

VA medical records between January 2002 and June 2003 reflect 
continuing anxiety in the mild to moderate range.  Generally, 
he was well groomed and cooperative.  His thought content was 
not psychotic or dangerous.  His mood was euthymic with a 
narrow range of affect.  Medications appear to have improved 
his sleep and he was generally doing well.  GAF scores ranged 
between 65 and 68.

At an August 2003 VA PTSD examination, the veteran complained 
of being nervous, anxious, restless, and edgy.  He stated 
that he could not stand crowds or being around people and 
tended to isolate himself.  He had problems sleeping with 
recurrent nightmares.  The veteran reported recurrent panic 
episodes with palpitations, hyperventilation and smothering 
feelings about two or three times a week.  He was easily 
startled, frustrated, irritated, angry and upset.  He denied 
audio hallucinations and active suicidal or homicidal 
ideation.  On examination, the veteran was appropriately 
dressed and groomed. He was generally pleasant and 
cooperative with appropriate flow and content of his 
conversation.  Attention and concentration were impaired.  
There was no evidence of any active hallucinations or 
delusions.  Memory and recall were intact but he had some 
problems with calculations.  There was no evidence of any 
looseness of associations, flight of ideation, pressured 
speech, obsessive thoughts or compulsive actions.  The 
examiner assigned a GAF score of 50, noting that the veteran 
had major problems being around people and got easily 
frustrated and startled.  He continued to have recurrent 
nightmares and panic attacks, adding that his problems were 
compounded by the fact that the veteran had more time to 
think since he had been unemployed since 1994.  The examiner 
concluded that the veteran's PTSD appear to have interfered 
with him both socially and industrially. 

Subsequent VA outpatient records reflect that the veteran got 
irritable, but Xanax helped him to calm down.  His mood was 
euthymic.  He denied suicidal or homicidal ideation.  
Cognition was grossly intact.  The veteran had problems with 
insomnia and anxiety.  GAF scores ranged from 55 to 65.  On 
mental status examination in November 2005, he was 
cooperative, alert and oriented to all parameters.  Hygiene 
and grooming were good.  He maintained fair eye contact and 
responded appropriately.  Speech was clear, concise, logical, 
linear, and goal directed.  Thought content did not appear to 
be delusional, psychotic or dangerous.  He denied 
hallucinations or suicidal or homicidal ideation.  Memory 
appeared intact.  A GAF score of 65 was given.

At a March 2006 VA PTSD examination, the veteran's subjective 
complaints were similar to those at the previous VA 
examination.  He reported that he had been married for 34 
years and that his wife is supportive, but she is also 
affected by his panic attacks, irritability, and difficulties 
at night.  The veteran stated that he does not have much of a 
social circle and does not go out much.  On examination, he 
was appropriately dressed and groomed and was generally 
pleasant and cooperative.  But he appeared tense and edgy.  
The veteran was oriented to time, place and person.  There 
was no evidence of any looseness of associations, or active 
hallucinations or delusions.  Memory, attention and 
concentration were intact.  He denied active suicidal or 
homicidal ideation.  Thought process was intact.  The 
examiner assigned a GAF score of 50, noting that the veteran 
had difficulty sleeping at night.  He has recurrent 
nightmares, intrusive thoughts and some flashbacks.  The 
veteran gets easily frustrated and upset.  The examiner 
concluded that the veteran's PTSD has affected him socially 
and industrially. 

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the assigned 50 
percent rating.

The medical evidence reflects that the veteran's PTSD has 
been characterized, primarily, by anxiety, depression, 
flashbacks, intrusive thoughts, sleep impairment, nightmares, 
hypervigilance, panic attacks more than once a week, social 
isolation, crowd avoidance, irritability, and anxiety.  At 
times he has shown some impairment in memory and 
concentration.  These symptoms are reflective of occupational 
and social impairment with reduced reliability and 
productivity, the level of impairment contemplated in the 
currently assigned 50 percent disability rating.

The Board finds that the veteran's PTSD symptomatology does 
not meet the criteria for a rating in excess of 50 percent.  
As noted above, the assignment of the next higher, 70 percent 
rating is warranted for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to certain 
symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
However, the Board notes that the veteran is not shown to 
have suicidal or homicidal ideation.  The veteran does not 
exhibit any obsessional rituals that interfered with routine 
activities.  Although he describes having panic attacks, the 
veteran has not been shown to have near continuous panic or 
depression affecting his ability to function independently, 
appropriately or effectively.  Moreover, there is no evidence 
of impaired impulse control such as unprovoked irritability 
with periods of violence or spatial disorientation.  His 
speech has been logical, clear and rational.  The VA 
examiners have noted that the veteran is generally oriented 
in all spheres and appropriately groomed and dressed, i.e., 
he does not neglect his personal appearance and hygiene.  
Although the veteran appears to have difficulty establishing 
and maintaining social relationships, the record shows that 
the veteran generally has a good relationship with his wife 
of more than 30 years.  Further, the veteran's memory is 
intact and he has good insight and judgment.  The veteran's 
remaining symptoms are not as severe as to meet the criteria 
for a 70 percent rating under the General Rating Formula.  It 
logically follows that the criteria for the maximum 100 
percent rating have, likewise, not been met.

The Board also points out that none of the GAF scores 
assigned during the appeal period provide any basis for 
assignment of a rating in excess of 50 percent for PTSD.  
Medical professionals have assigned the veteran GAF scores 
between 50 and 68.  

According to DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  A GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the 
lowest GAF score of 50 might suggest more significant 
impairment than what is contemplated in the 50 percent rating 
assigned, the Board notes that a GAF score of 50 is at the 
top of that range.  The veteran's inability to work includes 
other physical disabilities not related to his PTSD.  In 
addition, when considered in light of the actual symptoms 
demonstrated, none of the assigned GAF scores provides a 
basis, alone, for assignment of any higher rating for the 
veteran's service-connected PTSD.  As such, there is no basis 
for the Board to conclude that the lowest assigned GAF of 50 
is reflective of the level of impairment contemplated in the 
criteria for a rating in excess of 50 percent.

For all the foregoing reasons, the Board must conclude that 
there is no basis for a rating in excess of 50 percent for 
the veteran's PTSD.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities, to include as due to herbicide exposure, is 
denied.

Service connection for peripheral neuropathy of the lower 
extremities, to include as due to herbicide exposure, is 
denied.

Service connection for lesions on the scalp and forearm, 
claimed as due to herbicide exposure, is denied.

Service connection for a hip disability is denied.

A rating in excess of 50 percent for PTSD is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification action needed to fairly adjudicate the 
request to reopen the claim for service connection for a 
neurofibroma of the right knee, claimed as due to herbicide 
exposure, has not been accomplished.  While the appellant was 
provided notice of the need to submit new and material 
evidence, and while he was provided notice of the appropriate 
legal definition of new and material evidence, a generic 
notice of this type is not sufficient, according to the 
recent decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Rather, the record must show that the appellant was provided 
pertinent notice under 38 U.S.C.A. § 5103 which describes, 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  Id, at 
10.  In this case, there is no evidence that the RO provided 
the appellant a specifically tailored notice explaining what 
is needed to reopen the claim for a neurofibroma of the right 
knee, claimed as due to herbicide exposure, in light of the 
prior deficiency(ies) in the claim.

In this regard, the Board notes that, in a July 1994 rating 
decision, the RO, inter alia, denied service connection for a 
neurofibroma of the right knee, secondary to herbicide 
exposure.  This decision was based on the facts that service 
medical records did not show evidence of a growth in the 
joints; that, in November 1993, a nodular lesion on the right 
knee diagnosed as a neurofibroma which had been growing for 
about 10 years, was surgically removed; and that this 
condition was not one of the disabilities for which VA has 
determined that a positive association exists between 
exposure to herbicides.

The RO has not informed the appellant of the reasons for its 
prior denial in July 1994, and what specific information and 
evidence he would need to provide to reopen and establish 
service connection for a neurofibroma of the right knee, due 
to herbicide exposure.  In particular, the veteran must show 
that he has a current neurofibroma of the right knee that can 
be linked to exposure to herbicides in service.  Moreover, 
since the information outlined by the Court in 
Dingess/Hartman was provided in the June 2006 SSOC, on remand 
the veteran should be given an explanation as to the 
information or evidence needed to establish a disability 
rating and an effective date.  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

VA has a duty to assist claimants, who are seeking to reopen 
a previously denied claim for service connection, in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(1)(2) & (3).  
The record also reflects that the veteran receives treatment 
at the Beckley VAMC.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding VA treatment records from the 
Beckley VAMC following the procedures prescribed in 38 C.F.R. 
§ 3.159(c) (2006) as regards requests for records from 
Federal facilities.

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should also, through 
VCAA compliant notice, give the appellant another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the petition to reopen the 
claim for service connection for a neurofibroma of the right 
knee, due to herbicide exposure.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain all outstanding 
VA medical records from the Beckley VAMC, 
from November 1993 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant a 
letter requesting that the appellant 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim remaining on appeal that is 
not currently of record.  In particular, 
the RO must send the appellant a 
corrective notice, that informs the 
appellant of the information and evidence 
needed to reopen and establish service 
connection for a neurofibroma of the 
right knee (i.e., current evidence of the 
diagnosed disability and a link to 
exposure to herbicides in service) and 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO should invite the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the petition to 
reopen the claim for service connection 
for a neurofibroma of the right knee, in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative, an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


